In a proceeding pursuant to Election Law article 16, inter alia, to set aside all actions taken at a meeting held on October 4, 1992, of the Westchester County Committee of the Conservative Party, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Fredman, J.), entered November 2, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner contends that proxies should not have been used to constitute a quorum at a meeting of the Westchester County Committee of the Conservative Party on October 4, 1992. However, the rules of that committee permitted members to "vote in person or by proxy”, and placed no restrictions upon the use of proxies at meetings of the County Committee. Therefore, contrary to the petitioner’s contention, proxies were properly used to constitute a quorum at the meeting in question (see, Matter of Nirenberg v Vogt, 34 AD2d 1037, affd 27 NY2d 770). Thompson, J. P., Bracken, Sullivan and Balletta, JJ., concur.